         Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 1 of 11



Deborah M. Perry
Texas Bar No. 24002755
Julian P. Vasek
Texas Bar No. 24070790
MUNSCH HARDT KOPF & HARR, P.C.
500 N. Akard St., Ste. 3800
Dallas, TX 75201
Telephone: (214) 855-7500
Facsimile: (214) 855-7584
E-mail: dperry@munsch.com
E-mail: jvasek@munsch.com

ATTORNEYS FOR OCWEN LOAN SERVICING, LLC

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                        §
                                              §
                                                             Case No. 12-38016
LARRY AND EDRIS GREEN,                        §
                                              §
         Debtors.                             §
                                              §
LARRY AND EDRIS GREEN,                        §
                                              §
         Plaintiffs,                          §
                                              §             Adv. No. 18-03351
v.                                            §
                                              §
OCWEN LOAN SERVICING, LLC,                    §
                                              §
         Defendant.                           §

         OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
          OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS

TO THE HONORABLE MARVIN ISGUR,
UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW Ocwen Loan Servicing, LLC (“Ocwen”) and files its Brief Concerning

Disclosure of Consumer Financial Protection Bureau Transcripts (the “Brief”), in support of

which Ocwen would respectfully show the Court as follows:




OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                              Page 1 of 11
          Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 2 of 11




                                     I. PRELIMINARY STATEMENT

         1.        On January 9, 2019, the Court conducted a scheduling conference (the “Initial

Scheduling Conference”) in the above-referenced adversary proceeding (the “Adversary

Proceeding”). At the Initial Scheduling Conference, the Court directed the parties to submit

briefing on the issue of whether Ocwen may be compelled to turn over confidential transcripts

that belong to the Consumer Financial Protection Bureau (the “CFPB”), copies of which are in

Ocwen’s possession. 1 This Brief sets forth Ocwen’s position in response to the aforementioned

question. This Brief does not address other objections Ocwen may have to the production of the

Transcripts. The Plaintiffs have not served requests for production on Ocwen. If the Court

determines that it can order turnover of the Transcripts without the CFPB’s consent, or if the

CFPB does consent to disclosure of the Transcripts, Ocwen specifically reserves the right to

assert any and all other valid objections that are available to it, including, but not limited to,

those applicable in connection with responding to requests for production under Fed. R. Civ. P.

34, made applicable by Fed. R. Bankr. P. 7034 and reserves the right to seek entry of a protective

order.

                                               II. BACKGROUND

         2.        On January 1, 2019, Ocwen, along with Larry and Edris Green (the “Plaintiffs” or

“Debtors”), filed their Joint Discovery/Case Management Plan (Dkt. No. 9, the “Discovery

Plan”). The Discovery Plan contains the following statement by the Plaintiffs:

                   Plaintiffs seek a copy of all transcripts (deposition, hearing, or
                   witness statements) that were specifically referenced in the

1
  As an initial matter, Ocwen has challenged the constitutionality of the CFPB and the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Act”) in Consumer Financial Protection Bureau v. Ocwen Financial Corp.; Ocwen
Mortgage Servicing, Inc.; and Ocwen Loan Servicing, LLC, Case No. 9:17-cv-80495-KAM, which is currently pending in the
United States District Court for the Southern District of Florida, West Palm Beach Division. This Brief, which is being
submitted at the Court’s direction, discusses regulations promulgated under the Act. By submitting this Brief, Ocwen specifically
reserves and does not waive any arguments that the CFPB, the Act, and any regulations implemented under the Act are
unconstitutional.

OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                                                                Page 2 of 11
          Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 3 of 11




                   complaint filed by the Consumer Financial Protection Bureau
                   (“CFPB”) on April 20, 2017, against Ocwen Loan Servicing, Inc.
                   in Case No. 9:17 CV-80495 in the Southern District of Florida,
                   West Palm Beach Division (the “Complaint”).

         3.        The Complaint is 93 pages long. It does not contain the word “transcript.” It

does expressly refer to the “testimony” of five individuals or that such individuals “testified”: (i)

Ocwen’s former Head of Compliance; (ii) Ocwen’s former Head of Servicing Compliance; (iii)

Ocwen’s Head of Servicing Transfers; (iv) Ocwen’s Head of Bankruptcy; and (v) Ocwen’s Head

of Loss Mitigation. This Brief addresses whether the transcripts of these individuals’ testimony

obtained in the course of investigative hearings (the “Transcripts”) are discoverable.                                    The

Transcripts contain testimony given in connection with a CFPB investigation that preceded the

filing of the Complaint.

         4.        It should be noted that testimony given in this investigative hearing was not

subject to cross-examination, and objections were limited to attorney client privilege and

attorney work product. 12 C.F.R. § 1080.9(b). The CFPB can refuse to allow any clarification

of testimony during the investigative hearing. Id. Of further note, the CFPB does not even have

to provide the witness with a copy of the transcript of their testimony. 2

                               III. ARGUMENT AND AUTHORITIES

         5.        The extent to which the Transcripts are discoverable is governed by title 12,

chapter X, part 1070 of the Code of Federal Regulations, labeled “Disclosure of Records and

Information.” 12 C.F.R. § 1070.1 et seq. “This part contains the CFPB’s rules relating to the

disclosure of records and information generated by and obtained by the CFPB.” 12 C.F.R. §

1070.1(b). There is little, if any, case law interpreting these regulations, so the Court must apply



2
  “The Bureau, however, may for good cause deny such a request and limit the witness to inspection of the official transcript of
the testimony.” 12 C.F.R. § 1080.9(a).

OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                                                               Page 3 of 11
        Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 4 of 11




them according to their plain meaning. See United States v. Ron Pair Enters., 489 U.S. 235, 242

(1989) (“The plain meaning of legislation should be conclusive, except in the ‘rare cases [in

which] the literal application of a statute will produce a result demonstrably at odds with the

intentions of its drafters.’”). This Brief cites analogous case law where applicable.

       6.      The regulations generally prohibit third-party disclosure of “confidential

information,” and the Transcripts are “confidential information” within the meaning of the

regulations. “Confidential information” includes “confidential investigative information” and

“confidential supervisory information.” 12 C.F.R. § 1070.2(f).         “Confidential investigative

information” is defined as follows:

                   (1) Civil investigative demand material; and

                   (2) Any documentary material prepared by, on behalf of,
                   received by, or for the use by the CFPB or any other Federal or
                   State agency in the conduct of an investigation of or
                   enforcement action against a person, and any information
                   derived from such documents.

12 C.F.R. § 1070.2(h). “Confidential supervisory information” includes:

                   (i) Reports of examination, inspection and visitation, non-
                   public operating, condition, and compliance reports, and any
                   information contained in, derived from, or related to such
                   reports; [and]

                   (ii) Any documents, including reports of examination, prepared
                   by, or on behalf of, or for the use of the CFPB or any other
                   Federal, State, or foreign government agency in the exercise of
                   supervisory authority over a financial institution, and any
                   information derived from such documents ….

12 C.F.R. § 1070.2(i)(1)(i)-(ii).

       7.      The Transcripts contain testimony given in connection with a CFPB investigation.

Relying on the plain language of the regulations, Ocwen submits that the Transcripts are

encompassed within the definition of both “confidential investigative information” and, because


OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                                     Page 4 of 11
          Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 5 of 11




Ocwen is a financial institution within the meaning of the regulations, 3 the definition of

“confidential supervisory information.”                  Both “confidential investigative information” and

“confidential supervisory information” fall within the definition of “confidential information.”

The Transcripts are therefore “confidential information” within the meaning of the regulations.

         8.        Even if there were some ambiguity in those definitions, other related regulations

make it clear that the Transcripts are confidential:

                   Documentary materials, written reports, answers to questions,
                   tangible things or transcripts of oral testimony the Bureau receives
                   in any form or format pursuant to a civil investigative demand are
                   subject to the requirements and procedures relating to the
                   disclosure of records and information set forth in part 1070 of this
                   title.

12 C.F.R. § 1080.14(a) (titled “Confidential treatment of demand material and non-public nature

of investigations”).

         9.        Subpart D of part 1070 is labeled “Confidential Information.”                                Its general

prohibition against third-party disclosure is clear and unequivocal:

                   Except as required by law or as provided in this part, no current or
                   former employee or contractor or consultant of the CFPB, or any
                   other person in possession of confidential information, shall
                   disclose such confidential information by any means (including
                   written or oral communications) or in any format (including paper
                   and electronic formats), to:

                        (1) Any person who is not an employee, contractor, or
                        consultant of the CFPB; or

                        (2) Any CFPB employee, contractor, or consultant when the
                        disclosure of such confidential information to that employee,



3
  “Financial institution means any person involved in the offering or provision of a ‘financial product or service,’ … as those
terms are defined by 12 U.S.C. 5481.” 12 C.F.R. § 1070.2(l). The definition of “financial product or service” includes
“extending credit and servicing loans.” 12 U.S.C. § 5481(15)(A)(i). Ocwen is in the business of servicing mortgage loans, so it
provides a “financial product or service,” which means that it is a “financial institution” within the meaning of the CFPB
regulations. As discussed in Part I of this Brief, however, Ocwen does not concede that the CFPB, the Act, or the regulations
enacted pursuant to the Act are constitutional.


OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                                                              Page 5 of 11
       Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 6 of 11




                  contractor, or consultant is not relevant to the performance of
                  the employee's, contractor's, or consultant's assigned duties.

12 C.F.R. § 1070.41(a) (emphasis added).

       10.    The provisions of subpart D that provide for disclosure of confidential

information almost exclusively contemplate disclosure by the CFPB, but not by third parties.

See, e.g., 12 C.F.R. § 1070.41(a) (“The CFPB may … disclose confidential supervisory

information ….”); 12 C.F.R. § 1070.43(a)(1) (“The CFPB shall … Disclose a draft ….”); 12

C.F.R. § 1070.45(a) (“The CFPB may disclose confidential investigative information ….”).

Based on these unambiguous regulations, it appears clear-cut that the rule maker intended that

only the CFPB may disclose confidential information.

       11.    The fact that the CFPB provided copies of the Transcripts to Ocwen previously

upon Ocwen’s request does not change the analysis because “[a]ll confidential information made

available under [subpart D] shall remain the property of the CFPB, unless the General Counsel

provides otherwise in writing.” 12 C.F.R. § 1070.47(a)(1). “Except as set forth in this subpart,

no supervised financial institution, Federal or State agency, any officer, director, employee or

agent thereof, or any other person to whom the confidential information is made available under

this subpart, may further disclose such confidential information without the prior written

permission of the General Counsel.” 12 C.F.R. § 1070.47(a)(2). The General Counsel has not

authorized Ocwen to disclose the Transcripts to anyone.

       12.    Section 1070.47(a)(4) does not grant authority for courts to compel production of

the CFPB’s confidential information from third parties like Ocwen.         Section 1070.47(a)(4)

provides as follows:

              Nothing in [§ 1070.47] shall prevent a supervised financial
              institution, Federal or State agency, any officer, director, employee
              or agent thereof, or any other person to whom the information is
              made available under this subpart from complying with a legally

OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                                   Page 6 of 11
          Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 7 of 11




                    valid and enforceable order of a court of competent jurisdiction
                    compelling production of the CFPB's confidential information ….
                    To the extent that compulsory disclosure of confidential
                    information occurs as set forth in this paragraph, the producing
                    party shall use its best efforts to ensure that the requestor secures
                    an appropriate protective order or, if the requestor is a legislative
                    body, use its best efforts to obtain the commitment or agreement of
                    the legislative body that it will maintain the confidentiality of the
                    confidential information.

12 C.F.R. § 1070.47(a)(4). The foregoing provision does not affirmatively grant the Court

authority to compel production. On its face, it only potentially provides some cover for a

supervised financial institution in the event of a ruling that contradicts other applicable

regulations.

          13.       The provision is also limited to orders that are “legally valid and enforceable.”

“Courts have often recognized that government papers may be privileged because of their

confidential nature.” NLRB v. Capitol Fish Co., 294 F.2d 868, 874 (5th Cir. 1961). And “[a]n

agency has a legitimate and tidy housekeeping objective in centralizing the determinations of

when to assert and when not to assert a privilege.” Id. at 875. “That objective is fulfilled when

permission is requested from the head of the agency or other proper party.” Id. The Supreme

Court recognized the validity of this “housekeeping” function in United States ex rel. Touhy v.

Ragen, 340 U.S. 462 (1951). 4 Davis v. Braswell Motor Freight Lines, Inc., 363 F.2d 600, 602

n.2 (5th Cir. 1973). Therefore, “[a] party to an adversary proceeding in which the United States

is not a party that seeks to obtain documents from a federal agency for use in that adversary

proceeding must follow the so-called ‘Touhy regulations’ applicable to that agency.” Grabis,

2018 Bankr. LEXIS 3665 at *19 (citing Touhy, 340 U.S. 462).

4
  As another Court explained: “[i]n Touhy, the Supreme Court reversed a contempt order entered by a federal district court
against an FBI agent who had defied a deposition subpoena in accordance with a Department of Justice regulation issued under
the Federal Housekeeping Statute, 5 U.S.C. § 301, which authorizes agencies to adopt regulations regarding ‘the conduct of
[their] employees . . . and the custody, use, and preservation of [agency] records, papers, and property.’” Grabis v. Navient Sols.,
LLC (In re Grabis), Adv. No. 15-01420-JLG, 2018 Bankr. LEXIS 3665, *19 n.15 (Bankr. S.D.N.Y. Nov. 20, 2018).


OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                                                                  Page 7 of 11
        Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 8 of 11




       14.     The agency involved in Grabis was the Department of Education. The Touhy

regulations at issue provided that “[a] party seeking records in the custody of the DOE or

information relating to those records must satisfy the regulations governing ‘Demands for

Testimony or Records in Legal Proceedings’ set forth at 34 C.F.R. §§ 8.1-8.5.” Grabis, 2018

Bankr. LEXIS 3665 at *19. “Briefly, those regulations provide that a demand for records must

(1) be in writing, and (2) state the nature of the requested testimony or records, why the

information sought is unavailable by any other means, and the reason why the release of the

information would not be contrary to the interest of the Department or the United States.” Id. at

*19-20 (citing 34 C.F.R. § 8.3(a)).

       15.     The Touhy regulations at issue here, found in part under the similar heading

“Procedure when testimony or production of documents is sought; general,” are similar:

               If, as part of a proceeding in which the United States or the CFPB
               is not a party, official information is sought through a demand for
               testimony, CFPB records, or other material, the party seeking such
               information must (except as otherwise required by Federal law or
               authorized by the General Counsel) set forth in writing:

                   (1) The title and forum of the proceeding, if applicable;

                   (2) A detailed description of the nature and relevance of the
                   official information sought;

                   (3) A showing that other evidence reasonably suited to the
                   requester's needs is not available from any other source; and

                   (4) If testimony is requested, the intended use of the testimony,
                   a general summary of the desired testimony, and a showing
                   that no document could be provided and used in lieu of
                   testimony.

12 C.F.R. § 1070.33(a).

       16.     The regulations contain extensive provisions governing “Disclosure of CFPB

Information in Connection with Legal Proceedings.” 12 C.F.R. §§ 1070.30 – 1070.37. In


OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                                    Page 8 of 11
          Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 9 of 11




addition to the general provision cited above, subpart C “sets forth the procedures to be followed

with respect to subpoenas, court orders, or other requests or demands for any CFPB information,

whether contained in the files of the CFPB or acquired by a CFPB employee as part of the

performance of that employee's duties or by virtue of employee's official status.” 12 C.F.R. §

1070.30(a).        These provisions reflect an important policy of deference toward regulatory

oversight and privileges, over which the Court should hesitate to tread. See 12 C.F.R. § 1070.35

(instructing CFPB personnel to decline to comply with court orders under certain circumstances,

citing Touhy, 340 U.S. 462).

          17.       Section 1070.47(a)(3) titled “Further disclosure prohibited,” provides procedures

that a supervised financial institution or other third party should follow when it has received a

“legally enforceable demand or request for such confidential information (including but not

limited to, a subpoena or discovery request…).” 12 C.F.R. § 1070.47. While Ocwen does not

believe that the language in the Discovery Plan identifying that the Plaintiffs intend to seek

discovery of the Transcripts rises to the level of a “legally enforceable demand or request,”

Ocwen is, concurrently with the filing of this Brief, providing notice to the General Counsel of

the CFPB of such “request.” 5

          18.       Comity therefore dictates that the appropriate course of action is for the parties to

comply with the CFPB procedures. Allowing the Plaintiffs to obtain the CFPB’s confidential

information from Ocwen under extra-regulatory compulsion would sidestep important


5
  Section 1070.47(a)(3) provides that a supervised financial institution or other third party should: “(i) Inform the General
Counsel of such request or demand in writing and provide the General Counsel with a copy of such request or demand as soon as
practicable after receiving it; (ii) To the extent permitted by applicable law, advise the requester that: (A) The confidential
information sought may not be disclosed insofar as it is the property of the CFPB; and (B) Any request for the disclosure of such
confidential information is properly directed to the CFPB pursuant to its regulations set forth in this part; (iii) Consult with the
General Counsel before complying with the request or demand, and to the extent applicable: (A) Give the CFPB a reasonable
opportunity to respond to the demand or request; (B) Assert all reasonable and appropriate legal exemptions or privileges that the
CFPB may request be asserted on its behalf; and (C) Consent to a motion by the CFPB to intervene in any action for the purpose
of asserting and preserving any claims of confidentiality with respect to any confidential information.” 12 C.F.R. §
1070.47(a)(3).

OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                                                                  Page 9 of 11
       Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 10 of 11




regulations that serve an important purpose. Ocwen therefore respectfully requests that the Court

require the Plaintiffs to employ the regulations’ carefully crafted mechanisms to seek production

of the Transcripts from their owner, the CFPB.

                             IV. RESERVATION OF RIGHTS

       19.     As set forth above, if the Court determines that it can order turnover of the

Transcripts without the CFPB’s consent or if the CFPB does consent to disclosure of the

Transcripts, Ocwen specifically reserves the right to assert any and all other valid objections that

are available to it, including, but not limited to, those applicable in connection with responding to

requests for production under Fed. R. Civ. P. 34, made applicable by Fed. R. Bankr. P. 7034 and

reserves the right to seek entry of a protective order.

                                      V. CONCLUSION

       Based on the foregoing regulations and authorities, Ocwen should not be compelled to

provide copies of the Transcripts to the Plaintiffs.

       RESPECTFULLY SUBMITTED this 30th day of January, 2019.

                                                          MUNSCH HARDT KOPF & HARR, P.C.

                                                          By: /s/ Deborah M. Perry
                                                             Deborah M. Perry
                                                             Texas Bar No. 24002755
                                                             Julian P. Vasek
                                                             Texas Bar No. 24070790
                                                             500 N. Akard St., Ste. 3800
                                                             Dallas, TX 75201
                                                             Telephone: (214) 855-7500
                                                             Facsimile: (214) 855-7584
                                                             E-mail: dperry@munsch.com
                                                             E-mail: jvasek@munsch.com

                                                          ATTORNEYS FOR OCWEN LOAN
                                                          SERVICING, LLC




OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                                      Page 10 of 11
         Case 18-03351 Document 19 Filed in TXSB on 01/30/19 Page 11 of 11




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel for the Plaintiffs as indicated below:

Via CM/ECF and E-mail Transmission
Miriam Goott
Walker & Patterson, PC
PO Box 61301
Houston, TX 77208
713-956-5577
Fax : 713-956-5570
Email: mgoott@walkerandpatterson.com

                                                  By: /s/ Deborah M. Perry
                                                     Deborah M. Perry




OCWEN LOAN SERVICING, LLC’S BRIEF CONCERNING DISCLOSURE
OF CONSUMER FINANCIAL PROTECTION BUREAU TRANSCRIPTS                               Page 11 of 11
4835-0349-2742v.1 013899.00004
